Title: To Benjamin Franklin from Dumas, 28 November 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear & honoured Sir
Texel-road 28t. Nov. 1779
This is but to acquaint yr. Excy., that I am still here endeavouring to be useful, & to prevent mistakes & Mischiefs. The Alliance is well manned, provided, & ready to sail with the first fair wind. I hope, ’till he becomes so, the other vessels will be ready too.
There is a resolution of the 17th. Nov., which still refuses the delivering up the prizes to Sir J. Y. 2d memorial, but orders to constrain the Squadron to sail with the 1st. fair wind. Against which last measure, the Cities of Rotterdam, Dort, Schiedam, Harlem, Amsterdam, & Brielle, have got inserted very strong protests, which are followed by a counter-protestation of the Corps des Nobles of this province. At my return at the hague, I hope to send you a translation of this last resolution, which has been taken only by plurality, whilst that of Oct. 21st. has been unanimous.
I am ever with the most respectful attachment Dear & honoured Sir yr. most humble & obedient servant
Dumas
I hope you have received my 2 Letters of the 18th. inst, containing papers of the Commodore, which I left with Mrs. De Neufville & Son
His Excy. B. Franklin

 Addressed: His Excellency / B. Franklin, Esqr., / Min. Plenip. of the U. States / Passy./.
Notation: Dumas Nov. 28. 79
